In an opinion filed in this cause April 4th, 1932, Chapter 15624, Acts of 1931, Laws of Florida, better known as the Chain Store Act, was upheld in toto. On appeal to the Federal Supreme Court the opinion of this Court *Page 479 
was in effect reversed as to paragraphs three, five, seven, nine and the first sentence of paragraph eleven, section five of said Act, the pertinent part of section five being as follows:
* * * (1) Upon one store, the annual license fee shall be Five Dollars for each such store.
(2) Upon two stores or more, but not exceeding fifteen stores, where the same are located in any one county, the annual license fee shall be Ten Dollars for each such additional store.
(3) Upon two stores, or more, but not to exceed fifteen stores, where the same are located in different counties, the annual license fee shall be Fifteen Dollars for each such additional store.
(4) Upon each store in excess of fifteen, but not to exceed thirty, when all are located in any one county, the annual license fee shall be Fifteen Dollars for each such additional store.
(5) Upon each store in excess of fifteen but not to exceed thirty, where the same are located in different counties, the annual license fee shall be Twenty Dollars for each such additional store.
(6) Upon each store in excess of thirty, but not to exceed fifty, where all are located in any one county, the annual license fee shall be Twenty Dollars for each such additional store.
(7) Upon each store in excess of thirty, but not to exceed fifty, where the same are located in different counties, the annual license fee shall be Thirty Dollars for each such additional store.
(8) Upon each store in excess of fifty, but not to exceed seventy-five stores, where all are located in any one county, the annual license fee shall be Thirty Dollars for each such additional store. *Page 480 
(9) Upon each store in excess of fifty, but not to exceed seventy-five, where the same are located in different counties, the annual license fee shall be Forty Dollars for each such additional store.
(10) Upon each store in excess of seventy-five, where all are located in any one county, the annual license fee shall be Forty Dollars for each such additional store.
(11) Upon each store in excess of seventy-five, where the same are located in different counties, the annual license fee shall be Fifty Dollars for each such additional store.
We are now called on to determine whether or not the Act may be permitted to stand notwithstanding the invalidity of paragraph three, five, seven, nine and the first sentence of paragraph eleven as above quoted relating to county line classification.
Section fifteen of Chapter 15624 is as follows:
"If any section, provision or clause of this Act shall be declared invalid or unconstitutional, or if this Act as applied to any circumstances shall be declared invalid or unconstitutional, such invalidity shall not be construed to affect the portions of this Act not so held to be invalid or the application of this Act to other circumstances not so held to be invalid."
The provisions of Section five imposing a license fee on the basis of stores located in different counties was held to be unreasonable and arbitrary by the Federal Supreme Court, but the remaining paragraphs of Section five, to-wit one, two, four, six, eight and ten were left intact by that decision. These paragraphs impose a license fee on the basis of stores located in a single county. No other features of the Act are affected by the Federal decision. If we regard the words "where all are located in any one county," eliminated from paragraphs one, two, four, six, eight and ten of Section five, we have a complete workable Act, the provisions *Page 481 
of which may have been reasonably contemplated by the Legislature.
Under the terms of Section fifteen as here quoted such an elimination is warranted. The Act as a whole evinces a purpose on the part of the Legislature to impose a license tax on chain stores and Section fifteen provides that if any section, provision or clause thereof, or if the Act as applied to any circumstance shall be declared invalid or unconstitutional such invalidity shall not affect other portions of the Act held valid nor shall it extend to other circumstances not held to be invalid.
Under the liberal terms of Section fifteen it may be reasonably discerned that the Legislature intended that the Act under review should be held good under any eventuality that did not produce an unreasonable, unconstitutional or an absurd result. Such provisions as are contended in Section fifteen have been frequently upheld by the Courts. Hill v. Wallace,259 U.S. 44, 55 L. Ed. 822; Williams v. Standard Oil Company,278 U.S. 241, 73 L. Ed. 309; Smith v. Cahoon, 283 U.S. 553,75 L. Ed. 1264; Ex Parte Smith, 100 Fla. 1, 128 So. 2d 864.
Such Legislative declarations as are contained in Section fifteen serve notice on the courts of a legislative intent to uphold separable portions of an Act partially invalid which would have been eliminated in passage if the Legislature had been advised of the invalidity. The test to determine workability after severance and whether the remainder of the Act should be upheld rests on the fact of whether or not the invalid portion is of such import that the valid part would be incomplete or would cause results not contemplated by the Legislature. If the objectionable part of the Act can be severed in such a way that the Legislature would be presumed to have enacted the valid portion without the invalid part, the failure of the latter will not render the *Page 482 
entire statute invalid. Harper v. Galloway, 58 Fla. 255,31 So. 266; State v. Atlantic Coast Line R. Co. 56 Fla. 617,47 So. 969; State v. Tampa Water Works, 56 Fla. 858, 47 So. 2d 358; Sabre v. Rutland R. Co. 86 Vt. 347, 85 Atl, 693, 6 Rawle C. L., 123, 8 Rawle C. L. 129; Ex Parte Smith, 100 Fla. 1, 128 So. 2d 864.
In Dorchy v. State of Kansas, 264 U.S. 286, 68 L. Ed. 686,44 Sup. Ct. 323, it was held by the Federal Supreme Court that the decisions of the state courts on the question of severability of provisions of a statute was conclusive.
It follows that the Chapter 15624, Acts of 1931, must be upheld with the invalid parts severed, so the decree appealed from is reversed and the cause remanded for the entry of a decree in accordance with this opinion.
WHITFIELD and BROWN, J. J., concur.
ELLIS and BUFORD, J. J., dissent.
DAVIS, C. J., absent from oral argument — not participating.